270 F.3d 297 (6th Cir. 2001)
LYNETTE CHAPMAN, Plaintiff-Appellant,v.THE HIGBEE COMPANY, DOING BUSINESS AS DILLARD DEPARTMENT STORES, INC., Defendant-Appellee.
No. 99-3970
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
October 17, 2001

BEFORE: MARTIN, Chief Judge; BOGGS, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall      be to vacate the previous opinion and judgment of this      Court, to stay the mandate and to restore the case on      the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this Court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as directed by the Court.